            Case 1:20-cv-03092-ABJ Document 1 Filed 10/27/20 Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


JACKSON PHILLIP MOSLEY,
301 M Street, SW #1004
Washington, DC 20024
                                                     Civil Action No.: _______________
       Plaintiff,

v.

NAVY FEDERAL CREDIT UNION,
820 Follin Lane SE
Vienna, VA 22180

       Defendant.


                                   NOTICE OF REMOVAL

TO:    THE HONORABLE JUDGES OF THE UNITED STATES DISTRICT COURT
       FOR THE DISTRICT OF COLUMBIA

       Pursuant 28 U.S.C. §§ 1331, 1441, and 1446, Defendant, Navy Federal Credit Union

(“Navy Federal”), hereby removes this action from the Superior Court of the District of

Columbia to the United States District Court for the District of Columbia, and states as follows

for its Notice of Removal. Removal is proper because this Court has subject matter jurisdiction

over this action under federal question jurisdiction pursuant to 28 U.S.C. § 1331.

                                   I.      INTRODUCTION

       1.      On October 5, 2020, Plaintiff Jackson Phillip Mosley (“Plaintiff”) filed a

Complaint against Navy Federal in the Superior Court of the District of Columbia, styled

Jackson Phillip Mosley v. Navy Federal Credit Union, Case No. 2020 CA 004230 B (the

“Action”). A copy of the Complaint is attached hereto as Exhibit A.

       2.      Plaintiff purportedly served Navy Federal with a copy of the Summons and
            Case 1:20-cv-03092-ABJ Document 1 Filed 10/27/20 Page 2 of 5




Complaint on or about October 6, 2020, by certified mail. Navy Federal contends that service

was not proper. Nevertheless, the Notice of Removal is timely pursuant to 28 U.S.C. § 1446(b)

as fewer than 30 days have passed since the Action was filed.

       3.      In the Complaint, Plaintiff alleges causes of action for violation of § 1681s-2(b) of

the Fair Credit Reporting Act (“FCRA”), 15 U.S.C. § 1681 et seq., and for negligence.

       4.      Navy Federal denies the allegations in the Complaint, denies that Plaintiff has

stated a claim for which relief can be granted, and denies that Plaintiff has been damaged in any

manner whatsoever. Nevertheless, assuming for jurisdictional purposes only that Plaintiff’s

claims are valid, Plaintiff could have originally filed the Complaint in this Court under federal

question jurisdiction because Plaintiff asserts claims under the FCRA.

                              II.    GROUNDS FOR REMOVAL

       5.      This case is removable pursuant to the Court’s federal question jurisdiction.

Under 28 U.S.C. § 1331, district courts have original jurisdiction over “all civil actions arising

under the Constitution, laws, or treaties of the United States.”

       6.      Plaintiff’s Complaint appears to allege violations of § 1681s-2(b) of the FCRA

       7.      This Court has original jurisdiction over the present lawsuit pursuant to 28

U.S.C. § 1331 because Plaintiff alleges Navy Federal violated the laws of the United States.

       8.      To the extent that Plaintiff also assert claims purporting to arise under the

common law, these claims – alleging negligence in connection with the same credit reporting at

issue in the claims asserted under the FCRA – are so related to Plaintiff’s federal claims, which

are within the original jurisdiction of this Court, that they form part of the same case or

controversy. Accordingly, the Court has supplemental jurisdiction over these claims pursuant to

28 U.S.C. § 1441(c) and 28 U.S.C. § 1367(a).




                                                  2
             Case 1:20-cv-03092-ABJ Document 1 Filed 10/27/20 Page 3 of 5




                                          III.    VENUE

       9.        Venue is proper in this Court because this District encompasses the Superior

Court of the District of Columbia, the forum from which the case has been removed. See 28

U.S.C. § 1441.

                                         IV.     NOTICE

       10.       Pursuant to 28 U.S.C. § 1446(d), and concurrent with filing this Notice of

Removal, Navy Federal will file a Notice of Filing Notice of Removal with the Clerk of the

Superior Court of the District of Columbia and will attach a copy of this Notice of Removal

thereto. A copy of the Notice of Filing Notice of Removal (without its exhibits) is attached

hereto as Exhibit C.

       11.       Upon information and belief, the contents of Exhibit A and Exhibit B constitute

the entire file of the action pending in the state court as required pursuant to 28 U.S.C. § 1446(a).

       12.       There are no co-defendants in this matter. Thus, Navy Federal is not required to

obtain consent to removal pursuant to 28 U.S.C. § 1446(b)(2)(A).

       13.       Navy Federal reserves the right to amend this Notice of Removal.

       14.       By removing the case to this Court, Navy Federal does not waive any defenses,

objections, or motions available to them under the applicable law. In particular, Navy Federal

expressly reserves the right to move for dismissal pursuant to Fed. R. Civ. P. 12.

       15.       If any questions arise as to the propriety of the removal of this action, Navy

Federal requests the opportunity to present a brief and argument in support of its position that

this case is removable.

       WHEREFORE, having met all the requirements for removal under 28 U.S.C. §§ 1441

and 1446, including all the jurisdictional requirements of 28 U.S.C. §§ 1331, Defendant, Navy




                                                  3
          Case 1:20-cv-03092-ABJ Document 1 Filed 10/27/20 Page 4 of 5




Federal Credit Union hereby removes this action from Superior Court of the District of Columbia

Civil Division to the United States District Court for the District of Columbia and seeks

whatever further relief this Court deems equitable and just.



Dated: October 27, 2020                      Respectfully submitted,

                                             Navy Federal Credit Union


                                             By: /s/ S. Mohsin Reza
                                             S. Mohsin Reza, Esq., DC Bar No. 985270
                                             TROUTMAN PEPPER HAMILTON SANDERS LLP
                                             401 9th Street NW, Suite 1000
                                             Washington, DC 20004
                                             Tel: 202-274-1927
                                             Fax: 703-448-6510
                                             Email: mohsin.reza@troutman.com
                                             Counsel for Defendant Navy Federal Credit Union




                                                 4
          Case 1:20-cv-03092-ABJ Document 1 Filed 10/27/20 Page 5 of 5




                                   CERTIFICATE OF SERVICE

       I certify that on the 27th day of October, 2020, a true and correct copy of the foregoing

was sent U.S. Mail and Federal Express to the following:

                          Plaintiff
                          Jackson Phillip Mosley
                          301 M Street SW #1004
                          Washington, DC 20024




                                            /s/ S. Mohsin Reza
                                            S. Mohsin Reza, Esq., DC Bar No. 985270
                                            TROUTMAN PEPPER HAMILTON SANDERS LLP
                                            401 9th Street NW, Suite 1000
                                            Washington, DC 20004
                                            Tel: 202-274-1927
                                            Fax: 703-448-6510
                                            Email: mohsin.reza@troutman.com
                                            Counsel for Defendant Navy Federal Credit Union




                                               5
